DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	

Response to Amendment
The examiner acknowledges the applicants don’t amended or added or canceled any claims by the amendment submitted by the applicant(s) filed on August 08, 2022.  Claims 1 – 21 are pending in this application.
The Affidavit filed on August 08, 2022 under 37 CFR 1.131(a) is sufficient to overcome the Kaeding et al. (US2007/0218703), Fujikura (US 2010/0272141) and Farrell et al. (US 2010/0219416) references.

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a device structure including the specific structure limitation of 800 x < 88.50 and the semi- polar III-Nitride layer has a surface roughness of 0.75 nanometers or less, as grown, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 14 recites a method including the specific limitation of 800 x < 88.50 and the semi- polar III-Nitride layer has a surface roughness of 0.75 nanometers or less, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 21 recites a device structure including the specific structure limitation of a semi-polar III-Nitride layer epitaxially grown on a semi-polar crystal plane of GaN having an inclination angle between 80 and 90 degrees with respect to the c-plane, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art: 
Kaeding et al. (US2007/0218703) on Figure 1 and paragraph [0078] disclose a semi-polar III- Nitride layers epitaxially grown on a semi-polar crystal plane of GaN, wherein semi-polar III-Nitride layers having a surface roughness as grown.
Fujikura (US 2010/0272141) on paragraph [0077] disclose an inclined surface at 5 degrees (5o).
Farrell et al. (US 2010/0219416) on Figure 9 disclose one or more of the semi-polar III-Nitride layers having a surface roughness.
Asamizu “Demonstration of 426 nm InGaN/GaN laser diodes fabricated on free-standing semipolar (1122) Gallium Nitride substrates discloses a {11-22} crystal plane.
Schowalter (US 2008/0187016) discloses a layer having a thickness greater than or equal to a critical thickness. 
The prior art alone or in combination failed to teach or suggest 800 x < 88.50 and the semi- polar III-Nitride layer has a surface roughness of 0.75 nanometers or less, as grown and/or a semi-polar III-Nitride layer epitaxially grown on a semi-polar crystal plane of GaN having an inclination angle between 80 and 90 degrees with respect to the c-plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828